Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page1lof9 Page ID#4

. o
‘ " oO2 (2 “2 SUM-100

 

SUMMONS y FO COURT USE ONLY
fS0L0 PARA USO DE LA CORTE)

(CITACION JUDICIAL) =o) ELECTRONICALLY FILED
(AVIS AL DEWANDADO): f~ Superior Court of California
COSTCO WHOLESALE CORPORATION, a business entity, DOES 1. COUNty of Santa Barbara
through 50, Inclusive; Darrel E. Parker, Executive Office

, , 2/4/2020 2:21 PM

YOU ARE BEING SUED BY PLAINTIFF: By: Lorena Morrison, Deputy
(LO ESTA DEMANDANDO EL DEMANDANTE):
JEFFREY JONES, an individual;

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A fetter or phone call will not protect you. Your written response must be In proper legal form if you want the court to hear your
case. There may be a cour form thal yeu can use for your response. You can find these court forms and more Information at the Cafilornia Courts
Online Seff-Help Canter (www.courtinfo.ca.gowselfhelp), your county law fbrary, or the courthouse nearest you. [fyou cannot pay the fillng fee, ask
the court derk for a fee walver form. If you do not file your response on time, you may lose the case by dafaull, and your wages, money, and property
may be taken without further waming from the court.

There are other legal requirements. You may want to call an attomey right away. If you do nol know an attorney, you may want fo call an atlomey
raterral service. If you cannot afford an attomay, you may be eligible for free tegal services from a nonprofit lagal services program. You can locate
thesa nonprofit groups at the California Legal Services Web site (www. Jawhelpcalifomia.org), the California Courts Online Self-Help Center
(wan. courtinfo.ca.gov/selfheip), or by contacting your local court or county bar association, NOTE: The court has a statutory flen for waived fees and
costs on any settlement or arbitration award of $10,000 or mare in a civil casa, The court's fien must be pald before the court will diamiss the case.
fAVISO! Lo han demandads. Si na responde dentro de 30 dias, la corte pueda decidir an su contra sin escuchar su versién. Lea la informecién a
continuacn,

Tlene 20 DIAS DE CALENDARIO después de que te entraguen esta citsdiin y papeles legales pare presentar une respuesta por escrito en esta
corte y hacer gue se entregue une copia al demandante, Una carta o una lamade telefénica no lo protegen. Su respuesta por escrito fene que estar
en formato legal corracio Si desea que procesen su caso en la corte. Es posible que haya un formutario qua usted pueda usar pare su respuesta.
Pueda encontrar estos formularios de fa corte y més Informacién on ef Centro de Ayuda de fas Cortes da California (www .sucorte.ca.gov), an fa
bibliateca de leyes de su condado o en fa corte que fs quade mas cerca, Si no puede pagar le cucta de presentacién, pide al secretario de fa corte
que le dé un formulario de exencién de pago de cuofas. Si ne presenta su respuesta 3 tempo, puade perder el case por incumplimiento y la corte le
poord quitar su sueido, dinero y blenos sin més advertencia.

Hay otros requisites legaies, Es recomendable que llame a un abogado inmediatamente. Si no conoca 8 un abogado. puede Temar 9 un servicio da
ramisién 8 abogados. Si no puede pagar a un abogado, es posible que cumple con los requisitas para obtener sarvicios legates gratuitos da un
programa de servicios legaies sin fines de lucro. Pueds encontrar estes gripos sin fines da lucro en ef sito wab de California Legal Services,

(vw lawhelpcalifamia.org), en ef Centro de Ayuda de las Cortes de California, (weew.sucorte.ca gov) o ponléndose en contacto con fa corte o ef
cofagia da abogados locates. AVISO; Por ley, la corte Hene derecho 4 reclamar ies cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacién da $10,000 6 mas de valor recibida madiante un acuerdo 0 una concesién de arbitraja an un caso da dereche advil, Tlene qua
pagar ef gravamnen de la corte entes da que fa corte pueda dasechar el caso. .

 

 

The name and address of the court is:

(El nombre y direccién de la corte es):

Superior Court of California, County of Santa Barbara
312-C East Cook Street

Santa Maria, California 93454
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:Bradley D. Liggett, SBN 259274
(El nombre, ta direccién y el nimero de teféfono dal abogado del damandante, o del demandanie que no tiene abogado, es):

HARRIS PERSONAL INJURY LAWYERS

CASE NUMBER:
(Mimero de Casa}: DOC VO0642

 

 

 

 

1025 Farmhouse Lane, Second Floor, SAN LUIS OBISPO, CA 93401 805-544-0100
DATE: . Clerk, by ; , Deputy
(Fecha) 2/4/2020 Secrateio) /s/ Lorena Morrison (adjunto)

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-O10),)

(Para prueba de entrega de esta citatién use al fermulario Proof af Service of Summons, (POS-070)).
° NOTICE TO THE PERSON SERVED: You are served
1, [_] as an individual defendant.
2. [[_] as the person sued under the fictitious name of (specify):

 

3. (-X] on behalf of (specityfeostco Wholesale Corporation, a business entity

under: EX] CCP 416.10 (corporation) (7) CCP 416.60 (minor)
[__] CCP 416.20 (defunct corporation) [___] CCP 416.70 (conservatee}
[] CCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)

([—) other (specify):
4, Zao personal delivery on (date): O 2-/2- ZO

 

 

 

 

 

Paget oft
Form Adopted foc Mandatory Use
Trctal Counc of Cates SUMMONS eee ee certiiacs gor

SUNM-100 (Rev, uty 1, 2009) Wertlew Doe & Parra Ouida
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page 2of9 Page ID#5

 

 

ELECTRONICALLY FILED
Il Bradley D. Liggett, SBN 259274 Superior Court of california
Ryan D. Harris, SBN 217154 ¥ OF anta vardara
2 . 7 : Darrel E. Parker, Executive Officer
Harris Personal Injury Lawyers, Inc. 2/4/2020 2:21 PM
3 || 1025 Farmhouse Lane, 2F By: Lorena Morrison, Deputy
4 || San Luis Obispo, CA 93401 '
Telephone: (805) 544 0100
§ ||Fax: (805) 544 0101
6 |] Attorneys for Plaintiff
7 Jeffrey Jones
8 .
9 SUPERIOR COURT OF THE STATE OF CALIFORNIA
10 COUNTY OF SANTA BARBARA — COOK DIVISION
11
12 JEFFREY JONES, an individual; CASE NO.:
13 Plaintiff, COMPLAINT FOR DAMAGES
14 Ilys, , 1. Negligence
15 COSTCO WHOLESALE CORPORATION, a
16 |} business entity; and DOES 1 through 50,
Inclusive;
17
18 Defendants.
.19
20 || Plaintiff JEFFREY JONES alleges as follows:
21 THE PARTIES
22 1. Plaintiff JEFFREY JONES (“Plaintiff”) is an individual residing in Lompoc,
23 || California.
24 2. On information and belief, Defendant COSTCO WHOLESALE CORPORATION
25 ||is a business entity doing business in Santa Barbara County, California formed in the State of
26 || Washington as a corporation.
27 Wd
28 | ///
Complaint for Damages
t

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page 3of9 Page ID #6

1 3. Plaintiff is ignorant of the true names and capacities of the Defendants sued herein

2 |las DOES 1 through 50, inclusive, and therefore sues these Defendants by such fictitious names.

3 || Plaintiff will amend this Complaint to allege their true names and capacities when ascertained.

4 || Plaintiff is informed and believes and thereon alleges that each of said fictitiously named

5 || Defendants is responsible in somie manner for the occurrences herein alleged and that Plaintiffs

6 || injuries as herein alleged were proximately caused by their acts). Plaintiff is informed and

7 || believes and thereon alleges that at all times herein mentioned, each of the Defendants sued

8 |/ herein as DOES 1 through 50, inclusive, was the agent and employee of each of the remaining

9 || Defendants and was at all times acting within the purpose and scope of such agency and
10 || employment. The allegations of this Complaint which reference “Defendant” or “Defendants” or
11 |la specifically named Defendant, shall refer to all Defendants, including Defendants named herein
12 || as DOES.
13 4, It is understood and believed that Defendants owned, leased, maintained, operated,
14 || controlled, repaired, supervised, managed, and/or occupied the real property known as 1700
15 || South Bradley Road, in the City of Santa Maria, County of Santa Barbara, State of California,
16 || upon which Plaintiff's injuries occurred on the date of the incident.
17 5. Plaintiff is informed and believes, and thereon alleges, that at all times material
18 || hereto and mentioned herein, each Defendant sued herein was the agent, servant, employer, joint
19 || venture, partner, owner, subsidiary, alias, and/or alter ego of each of the remaining Defendants
20 || and was, at all times, acting within the purpose and scope of such employment, agency,
21 || servitude, ownership, subsidiary, alias, and/or alter ego and with the authority, consent, approval,
22 || control, influence, and ratification of each of the remaining Defendants herein.
23 6. Plaintiff is informed and believes and thereon alleges that DOES 1 through 50,
24 || inclusive, include, but are not: necessarily limited to, employees, agents, persons, subsidiaries,
25 || representatives, affiliates, partners, distributors, vendors, and/or agents who are each under the
26 || direct control of the Defendants.
27 Wi
28 Hii

Complaint for Damages
2

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page 4of9 Page ID#:7

 

 

! 7. Plaintiff is informed and believes and thereon alleges that at all times herein

2 || mentioned, the premises where the subject incident occurred is located within the judicial district

3 |} of the above-entitled court. The premises where the subject incident occurred, was in the

4 || exclusive care and custody of Defendants.

3 8. Plaintiff is informed and believes and thereupon alleges that at all times herein

6 |] mentioned each Defendant was the agent and employee of each of the remaining Defendants,

7 |l and in doing the things hereinafter alleged, were acting within the scope of such agency and

8 || employment.

9 VENUE
16 9, At all times herein mentioned, the incident on which this action is based occurred
11 |] within the boundaries of the Superior Court of the State of California, County of Santa Barbara,
12 || said incident occurring on the premises located at 1700 South Bradley Road in the City of Santa
13 |] Maria, County of Santa Barbara, State of California.
14 GENERAL ALLEGATIONS
15 10. Plaintiff incorporates herein by reference all paragraphs hereinabove as if fully set
16 || forth herein.
17 ll. At all times mentioned herein, “Defendants” refers to COSTCO WHOLESALE
18 || CORPORATION, and DOES 1 through 50, inclusive.
19 12. Atal] times mentioned herein, Defendants owned and/or controlled and/or
20 }| maintained the property at 1700 South Bradley Road in the City of Santa Maria, County of Santa
21 || Barbara, State of California, at or near the real property commonly referred to as Santa Barbara
22 || Assessor’s Parcel 128-190-007 (‘THE PREMISES”).
23 13. On or about February 7, 2018, a foreign substance on the ground at the property
24 || caused Plaintiff to slip, ultimately causing Plaintiff to fall, causing serious bodily injury to
25 || Plaintiff.
26 14. Atall times herein mentioned Defendants owed Plaintiff a duty of care.
27 Wil.
28 Wii

Complaint for Damages
3

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page5of9 Page ID#8

 

1 FIRST CAUSE OF ACTION
2 NEGLIGENCE
3 (Against Defendants COSTCO WHOLESALE CORPORATION, a corporation; and DOES |
4 through 50)
5 15. Plaintiff hereby incorporates by reference all above paragraphs as though fully set
6 || forth herein.
7 16.  Atall times herein mentioned, Defendants and their employees, did so own,
8 || maintain, lease, rent, operate, control, repair, supervise, manage and/or occupy THE PREMISES.
9 17. Defendants and their employees, in owning, maintaining, leasing, renting,
10 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
11 || owed a duty to Plaintiff.
12 18. Defendants and their employees, in owning, maintaining, leasing, renting,
13 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
14 || failed to use reasonable care to keep THE PREMISES in a reasonably safe condition.
15 19. Defendants and their employees in owning, maintaining, leasing, renting,
16 |] operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
17 || failed to use reasonable care to discover any unsafe conditions and to repair, replace, or give
18 || adequate warning of anything that could be reasonably expected to harm Plaintiff.
19 _ 20. Defendants and their employees in owning, maintaining, leasing, renting,
20 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
21 || created an unreasonable risk of harm to Plaintiff.
22 21. Defendants and their employees in owning, maintaining, leasing, renting,
23 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
24 || knew, or through the exercise of reasonable care, should have known about the unsafe condition
25 || of the foreign substance on the floor at THE PREMISES.
26 Wii
27 Wi
28 Hd
Complaint for Damages
4

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page6of9 Page ID#9

I 22. Defendants and their employees in owning, maintaining, leasing, renting,

2 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES

3 || knew or should have known about the unreasonable risk of harm created by the foreign

4 | substance on the floor located at THE PREMISES.

5 23. At said times and places, Defendants and their employees knew, or through the

6 || exercise of reasonable care, should have known, the foreign substance on the floor would have

7 |\ created a dangerous and unsafe condition considering the location and purpose of the floor,

8 || including customer use.

9 24. Defendants and their employees in owning, maintaining, leasing, renting,
10 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
11 |! knew or should have known about the unreasonable risk of harm created by the foreign
12 || substance on the floor located at THE PREMISES.
13 25.  Ataill times mentioned herein, Defendants and their employees maintained the
14 || floor in such a negligent manner as to cause and allow the foreign substance on the floor to be
5 |) unmarked with warnings or visible markings, directly resulting in Plaintiff's injuries.
16 26.  Atall times mentioned herein, Defendants and their employees maintained THE
17 || PREMISES in such a negligent manner as to cause a foreign substance to exist on the floor of
18 || THE PREMISES.
19 27. Defendants and their employees in owning, maintaining, leasing, renting,
20 || operating, controlling, repairing, supervising, managing and/or occupying THE PREMISES
21 || created an unreasonable risk of harm including the foreign substance on the floor, which was the
22 || actual and proximate causes of the injuries Plaintiff sustained.
23 28. Defendants and their employees in owning, maintaining, leasing, renting,
24 || operating, controlling, tepairing, supervising, managing and/or occupying THE PREMISES
25 || failed to take reasonable precautions to protect Plaintiff against the risk of the unreasonable
26 {| harm, which is responsible for the injury caused by the dangerous and unsafe conditions.
27 Wail
28 |i!

Complaint for Damages
5

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page 7of9 Page ID #:10

1 29. Atsaid times and places, Defendants and their employees negligently, carelessly,

2 || and without due care or regard for the life, safety, and the rights of Plaintiff, failed to maintain

3 || THE PREMISES in a safe manner, causing and/or contributing to the incident, all of which

4 || caused serious injuries to Plaintiff.

5 30. Despite such duties owed by Defendants and their employees, including but not

6 || limited to those duties owed to Plaintiff, breached said duties by, amongst other things: (1)

7 failing to properly maintain THE PREMISES; (2) failing to warn Plaintiff of the hazardous

8 || conditions by using warning signs, visual markings, or other demarcation; (3) failing to keep the

9 || area inaccessible to the public; (4) failing to properly inspect THE PREMISES; and (5) failing to
10 |] properly remove the foreign substance from the floor; Defendants and their employees created
Il |i the dangerous conditions which caused Plaintiffs injuries. As such, Defendants and their
12 |] employees maintained THE PREMISES in such a manner so as to create, cause, allow,
13 |] contribute to, or assist in the creation of a dangerous condition on THE PREMISES, which
14 || existed upon THE PREMISES in sufficient time for the Defendants, and each of them, to have
15 |] actual and/or constructive notice of such condition, and/or to warn Plaintiff of the existence of
16 |i such conditions, which Defendants, and all of them, negligently and carelessly failed to do.
7 31. Further, Defendants and their employees failed to exercise ordinary care in the
18 || maintenance of THE PREMISES by failing to set out warning signs, marking delineators,
19 || adequate lighting and/or any warnings to Plaintiff that the condition of THE PREMISES failed to
20 || meet the minimum standards of safety as set forth in the appropriate health and safety codes.
21 32. At the time of Plaintiff's injury, Defendants and their employees knew or should
22 || have known that THE PREMISES was no longer safe and constituted a dangerous condition with
23 |! an unreasonable risk of harm presented to the persons on THE PREMISES. Further, the
24 || Defendants and their employees knew or should have known that the persons on THE
25 || PREMISES would be unaware of the dangerous condition presented by the foreign substance on
26 || the floor. Defendants and their employees negligently failed to take actions to either make the
27 || conditions safe or warn the Plaintiff and others of the dangerous conditions, all of which caused
28 || the Plaintiff to suffer serious injuries and damages described herein.

Complaint for Damages
6

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page 8of9 Page ID#11

1 33. By virtue of their status as owners, maintainers, lessors, renters, operators,

2 |I controllers, repairers, supervisors managers and/or occupiers of THE PREMISES, Defendants

3 | and their employees are responsible for the dangerous and defective conditions that existed upon

4 || THE PREMISES, including but not limited to, failing to properly warn of the foreign substance

5 |] on the floor, failing to properly inspect the subject premises, and failing to install proper

6 || safeguards to prevent incidents, similar to the incident which caused Plaintiff's injuries.

7 34. Asa proximate result of the negligence of the Defendants, their employees and

8 || each of them, Plaintiff was hurt and injured in his health, strength, and activity, sustaining injury

9 |} to his body, and shock and injury to his nervous system and person, all of which said injuries
10 |] have caused, and continue to cause Plaintiff great mental, physical distress, emotional distress
11 |] and nervous pain and suffering. Plaintiff is informed and believes and thereon alleges, that said
12 || injuries will result in some permanent disability to said Plaintiff, all in addition to his general
13 || damages in an amount to be proven at trial.
14 35. Asa proximate result of the negligence of the Defendants, their employees and
15 || each of them, Plaintiff has incurred and will continue to incur medical and related expenses, in
16 || an amount that is unknown at this time but which will be proven at the time of trial.
17 36. Asa further proximate result of the negligence of the Defendants, their employees,
18 || and each of them, Plaintiff has suffered and will continue to suffer general damages in an amount
19 |! presently unknown but which will be proven at the time of trial.
20 37. Asa further proximate result of the negligence of the Defendants, their employees,
21 || and each of them, Plaintiff has suffered and will continue to suffer economic damages and loss
22 || of earnings in an amount presently unknown but which will be proven at the time of trial.
23 38. Asa further proximate result of the negligence of the Defendants, their employees,
24 || and each of them, Plaintiff has suffered and will continue to suffer, a loss of earning capacity in
25 || an amount presently unknown but which will be proven at the time of trial.
26 JURY DEMAND
27 39. Plaintiff demands a trial by jury on all claims so triable.
28 | //

Complaint for Damages
7

 

 

 
Case 2:21-cv-00606-JFW-MAA Document 1-1 Filed 01/22/21 Page9of9 Page ID #:12

 

1 PRAYER FOR RELIEF
2 WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them, a3
3 || follows:
4 L. General damages to Plaintiff, according to proof;.
5 2. Economic damages to Plaintiff, according to proof;
6 3. Medical and related expenses of Plaintiff, according to proof:
d 4. ‘Loss of earnings of Plaintiff, according to proof;
8 5. Loss of earning capacity of Plaintiff, according to proof;
9 6. Costs of suit herein;
10 7. Prejudgment interest;
3 8. Such other further relief as the Court deems just and proper.
12 ,
13 || Dated: February 4, 2020 Harris Personal Injury Lawyers, Inc.
14
15 ay? t=
16 Bradley D. Liggett
Attorney for Plaintiff
17
18
19
20
2)
22
23
24
25
26
27
28
Complaint for Damages
8

 

 

 
